ORDER

PER CURIAM.
Appellant, Mark D. Whitehead, appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of one count of murder in the second degree, RSMo § 565.015 (1994). We affirm.
We have reviewed the briefs of the parties and the legal files and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurispru*667dential purpose, we affirm the judgment pursuant to Rule 30.25(b).